--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ASSIGNMENT AND ASSUMPTION
and
MANAGEMENT AGREEMENT


This Assignment and Assumption and Management Agreement (this “Agreement”) is
made and entered into on June __, 2007, by and among the following parties
(each, a “Party” and collectively, the “Parties”): itLinkz Group, Inc., a
Delaware corporation (the “Company”), itLinkz Corporation, a Delaware
corporation (the “Subsidiary”) and Jeremy P. Feakins (the “Manager”).


WHEREAS, the Company is engaged in the business of developing a series of social
and business networking community websites which will allow members to build
online communities, as further described below (the “Business”); and


WHEREAS, the Company operates the Business on leased premises located at 1800
Fruitville Pike, Suite 200, Lancaster, PA (the “Premises”); and


WHEREAS, the Company has caused the Subsidiary to be formed and organized as the
Company’s wholly owned subsidiary; and


WHEREAS, the Company desires to transfer all of the assets of the Business to
the Subsidiary and to cause the Subsidiary to assume all liabilities and
obligations of the Company accrued as of the time of Closing, as more fully
described herein; and


WHEREAS, the Manager has agreed to guarantee personally the obligations to the
Company assumed by the Subsidiary, including the liabilities assumed and the
indemnification obligation described herein; and


WHEREAS, on the date of and immediately following the closing of the
transactions contemplated by this Agreement, the Company intends to consummate
the closing of a share purchase and merger pursuant to the terms of a Share
Purchase and Merger Agreement dated June 1, 2007 (the “Merger Agreement”) by and
among the Company, Landway Nano Bio-Tech, Inc. and others; and


WHEREAS, as a condition to consummation of the merger pursuant to the Merger
Agreement, the Manager, who is the sole officer of the Company, must resign from
his position in management of the Company; and


WHEREAS, the Subsidiary wishes to engage the Manager, and the Manager wishes to
be engaged, to manage and operate the business of the Subsidiary, effective at
the Time of Closing (defined herein) and upon the terms and conditions set forth
herein;


NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:





1

--------------------------------------------------------------------------------



ARTICLE 1: TRANSFER AND ASSIGNMENT OF ASSETS
 
The business of the Company is to develop a series of social and business
networking community websites which will allow members to build online
communities focused on shared interests, and to collaborate, share knowledge and
team up with other members on projects relating to their common interest (the
“Business”). The assets and operations within the scope of the “Business”
include the following: the Company has reserved certain domain names which are
variations of the domain name “linkup.com,” such as “nurseslinkup.com, and the
Company has advertising contracts with certain parties.


On the terms and subject to the conditions herein expressed, the Company hereby
sells, conveys, transfers, assigns, sets over and delivers to Subsidiary at the
Time of Closing (as defined in Section 4.1), and Subsidiary assumes and accepts,
all of the assets, rights and interests, tangible and intangible, of every kind,
nature and description, then owned, possessed or operated by Company and used in
the operation of the Business, wheresoever situate (collectively, the “Assets”),
including without limitation the following:


1.1   Machinery and Equipment. All machinery, equipment, computers and computer
hardware, office furniture and fixtures, and other fixed or tangible assets;
 
1.2   Inventories. All inventories, including without limitation merchandise,
materials, component parts, production and office supplies, stationery and other
imprinted material, promotional materials, and business records;
 
1.3   Licenses and Permits. All licenses, permits and authorizations used by the
Company to own and operate all of the Assets , to conduct the Business and to
occupy the Premises for the purpose of conducting the Business thereon;
 
1.4    Intangible Property. All intangible assets of Company which are
transferable including, but not limited to, customer and supplier lists,
privileges, permits, licenses, software and software licenses, certificates,
commitments, goodwill, registered and unregistered patents, trademarks, service
marks and trade names, and applications for registration thereof and the
goodwill associated therewith, including without limitation the exclusive right
to use the name “itLinkz” or derivations thereof in the Business, domain names
using the words “linkup.com,” the right to receive mail related to the Business
and the Assets which is addressed to the Company, and the right to telephone
numbers used at the Premises in the Business;
 
1.5   Cash and Accounts Receivable. All accounts receivable, deposit accounts,
cash and cash equivalents and securities owned by the Company including, without
limitation, the cash proceeds of the Share Purchase received by the Company
pursuant to the Merger Agreement; 
 
1.6   Contract Rights. All rights and benefits of or in favor of Company
resulting or arising from any contracts, purchase orders, sales orders, forward
commitments for goods or services, leases (including security deposits held by
the landlord pursuant to the lease of the Premises), franchise or license
agreements, beneficial interests in covenants not to compete or confidentiality
covenants, the rights of Company related to any other agreements whatsoever
which arise out of the operation of the Business; and
 
1.7   Claims. Claims made in lawsuits and other proceedings filed by the
Company, judgments and settlements in the Company’s favor, rights to refunds,
including rights to and claims for federal and state income and franchise tax
refunds and refunds of other taxes paid based upon or measured by the income of
the Business prior to the Closing, and insurance policies and rights accrued
thereunder.
 


 

2

--------------------------------------------------------------------------------



ARTICLE 2: ASSUMPTION OF LIABILITIES
 
2.1   Scope of Liabilities Assumed. The Subsidiary shall assume, pay, perform or
discharge the following:
 

 
a.
any and all debts, liabilities or obligations of any nature of the Company or
the Subsidiary, whether contingent or fixed and whether known or unknown, which
have accrued at the Time of Closing including, without limitation, the Company’s
obligations to the Manager described in the financial statements contained in
the Company’s quarterly report filed with the Securities and Exchange Commission
for the period ending March 31, 2007, which refer to loans having a principal
balance (as of the date of said financial statements) of $955,120.

 

 
b.
any and all debts, liabilities or obligations of any nature of the Subsidiary,
whether contingent or fixed and whether known or unknown, arising from the
ownership or operation of the Assets or the Business or the occupation of the
Premises either before or after the Time of Closing.

 
The Operating Subsidiary shall promptly provide for payment, performance and
discharge of the same in accordance with their terms. The Manager agrees
personally and unconditionally to guarantee performance of the obligations
assumed by the Operating Subsidiary as described herein.
 
ARTICLE 3: COLLECTION OF ACCOUNTS RECEIVABLE
 
3.1   Right to Collect. Following the closing, Subsidiary shall have the right
to collect the accounts receivables of the Company and to settle, compromise,
sue for collection, or take any action whatsoever with respect to the
receivables. Company shall cooperate with Subsidiary in notifying customers as
to any payment instructions or change of address that Subsidiary may wish to
communicate to the customers. In the event Company receives payment of any
receivable transferred to the Subsidiary, it shall promptly endorse such payment
and deliver it over to the Subsidiary.
 
ARTICLE 4: THE CLOSING
 
4.1   The Closing. The closing of the transactions contemplated in this
Agreement (“Closing”) shall take place simultaneously with the closing of the
transactions contemplated under the Merger Agreement. The effective time of
closing is referred to herein as the “Time of Closing.”
 
4.2   Deliveries by Company. At Closing, Company shall deliver to Subsidiary, in
addition to all other items specified elsewhere in this Agreement, the
following:
 
(a)   Such instruments of sale, conveyance, transfer, assignment, endorsement,
direction or authorization as will be required or as may be desirable to vest in
Subsidiary, its successors and assigns, all right, title and interest in and to
the Assets, subject to any and all mortgages, pledges, liens, encumbrances,
equities, charges, conditional sale or other title retention agreements,
assessments, covenants, restrictions, reservations, commitments, obligations, or
other burdens or encumbrances of any nature whatsoever that exist at the Time of
Closing;
 
(b)   All of the files, documents, papers, agreements, books of account and
records pertaining to the Assets and the Business;
 

3

--------------------------------------------------------------------------------



(c)   Actual possession and operating control of the Assets; and
 
(d)   To the extent required, the consents of third parties to the assignment
and transfer of any of the Assets.
 
4.3   Deliveries by Subsidiary. At Closing, the Subsidiary shall deliver to the
Company any instruments, in addition to this Agreement, as the Company deems
necessary or desirable fully to secure the assumption by the Subsidiary, its
successors and assigns, of all liabilities and obligations of the Company, as
described Section 2.1 hereof.
 
ARTICLE 5: COVENANTS ON AND SUBSEQUENT TO THE CLOSING DATE
 
On and after the Closing Date, Subsidiary and Company (as the case may be)
covenant as follows:


5.1   Pay Creditors. Following the Closing, Subsidiary shall pay all payables
and other obligations of Company assumed hereunder by the Subsidiary, as such
obligations become due in the ordinary course of business.
 
5.2   Lawsuits. Without limiting the generality of Section 2.01, following the
Closing, the Subsidiary shall continue the defense of any and all lawsuits or
other claims filed or threatened against the Company.
 
5.3   Insurance Policies. Subsidiary shall name the Company as an additional
insured on all insurance policies transferred by the Company or any other
insurance policies covering the period prior to the Time of Closing, and
Subsidiary shall provide proof of such coverage to the Company upon request.
 
5.4   Right to Inspect Records. The Subsidiary shall permit the Company and its
agents to have reasonable access to the books and accounts of the Subsidiary (at
the expense of the Company) for the purpose of filing tax returns, preparing
filings required by the Securities and Exchange Commission, and all other
legitimate purposes.
 
5.5   Execution of Further Documents. Upon the request of either party, the
other party shall execute, acknowledge and deliver all such further acts, deeds,
bills of sale, assignments, assumptions, undertakings, transfers, conveyances,
title certificates, powers of attorney and assurances as may be required , in
the case of Subsidiary, to convey and transfer to, and vest in, Subsidiary all
of Company’s right, title and interest in the Assets, and in the case of the
Company, to secure the assumption by Subsidiary of the Company’s obligations and
liabilities arising as of the Time of Closing.
 
5.6   Change of Corporation Name. Promptly after the Closing and, in any case,
no later than December 31, 2007, the Company shall change its corporate name to
a name that does not include the word “itLinkz.”
 
ARTICLE 6: MANAGEMENT AND OPERATION OF SUBSIDIARY
 
6.1   Titles. The Subsidiary hereby engages the Manager to manage and operate
its business. Jeremy P. Feakins shall serve as a member of the Board of
Directors of the Subsidiary. The Manager shall initially serve as the sole
officer of the Subsidiary and shall have the titles of President and Secretary,
subject to the right of the Board of Directors of the Subsidiary to appoint
additional officers.
 

4

--------------------------------------------------------------------------------



6.2   Duties. The Manager agrees that he will manage and operate the business of
the Subsidiary to the best of his abilities and will devote such time and effort
as necessary to fulfill his duties under this Agreement.
 
6.3   Management of Subsidiary. The Company agrees that the Manager will have
exclusive authority over the operations of the Operating Subsidiary, except that
the Company shall be entitled to intervene in the event that a breach of the
covenants in this Agreement or any conduct by the Manager in the course of
operating the Subsidiary threatens the Company with material harm or material
liability of any kind. (In any such event, the Company shall be entitled to
remove the directors and officers of the Subsidiary and to elect a new Board of
Directors.) The Manager shall maintain such books and records of the operations
of the Subsidiary as are required by the Rules of the SEC, and shall prepare
quarterly and annual financial statements promptly so as to permit the Company
to file periodic reports with the SEC according to SEC Rules
 
6.4   Company’s Covenants. The Company shall not cause any funds or assets of
the Subsidiary to be paid or transferred to the Company, nor shall the Company
cause the Subsidiary to issue any capital stock of any class or series or any
options, warrants or rights to acquire capital stock of the Subsidiary whether
for additional consideration or on conversion.
 
6.5   Spin Off of Subsidiary. On the thirtieth day following the Closing under
the Merger Agreement, the Company shall cause all of the stock of the Subsidiary
to be transferred and assigned to the Manager in consideration of the Manager’s
guarantee of the obligations of the Subsidiary to the Company, the Manager’s
agreement to assume personal liability for the indemnification obligations of
the Company, both as set forth herein, and the Manager’s release of the Company
from all obligations to him. Promptly after the Closing, the parties will
negotiate in good faith a written contract embodying the terms set forth in this
Section 6.5.
 
ARTICLE 7: INDEMNIFICATION
 
7.1   Indemnification by Subsidiary and Principal Shareholder. From and after
the Closing, Subsidiary and the Manager shall, jointly and severally, indemnify
and save Company, its officers and directors, and their respective successors,
assigns, heirs and legal representatives (“Company Indemnitees”) harmless from
and against any and all losses, claims, damages, liabilities, costs, expenses or
deficiencies including, without limitation, actual attorneys’ fees and other
costs and expenses incident to proceedings or investigations or the defense or
settlement of any claim, incurred by or asserted against any Company Indemnitee
due to or resulting from a violation or default by Subsidiary with respect to
any of Subsidiary’s covenants, obligations or agreements hereunder and any
losses or expenses incurred in connection with, or payment by Company of the
debts, liabilities and obligations assumed by the Subsidiary hereunder or the
debts, liabilities and obligations of the Subsidiary arising after the Time of
Closing.
 
7.2   Indemnification Procedures. 
 
(a)   The party seeking indemnification (“Indemnified Party”) shall give the
indemnifying party (“Indemnifying Party”) notice (a “Claim Notice”) of its
indemnification claim which notice shall (i) be in writing, (ii) include the
basis for the indemnification, and (iii) include the amount Indemnified Party
believes is the amount to be indemnified, if reasonably possible.
 
 

5

--------------------------------------------------------------------------------



(b)   Indemnifying Party shall be deemed to accept Indemnified Party’s claim
unless, within twenty (20) business days after receipt of any Claim Notice,
Indemnifying Party delivers to Indemnified Party notice of non-acceptance of the
indemnification claim, which must (a) be in writing and (b) include the basis
for the disagreement.
 
(c)   The parties shall attempt in good faith to resolve any issues concerning
liability and the amount of such claim, and any issues which they cannot resolve
within thirty (30) days after delivery of the notice of non-acceptance pursuant
to Section 7.2(b) shall be settled by arbitration in accordance with the rules
of the American Bar Association, by a sole arbitrator located in New York, NY or
such other location as the parties shall agree, whose determination shall be
final and binding on the parties hereto. The arbitration shall be governed by
the United States Arbitration Act, 9 U.S.C. §§ 1-16, and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall have the authority to award legal fees,
arbitration costs and other expenses, in whole or in part, to the prevailing
party.
 
ARTICLE 8: MISCELLANEOUS
 
8.1   Benefit. This Agreement shall be binding upon, and inure to the benefit
of, the Parties hereto and their respective successors, assignees, heirs and
legal representatives.
 
8.2   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
8.3   Amendment, Modification and Waiver. Any Party hereto may waive in writing
any term or condition contained in this Agreement and intended to be for its
benefit; provided, however, that no waiver by any Party, whether by conduct or
otherwise, in any one or more instances, shall be deemed or construed as a
further or continuing waiver of any such term or condition. Each amendment,
modification, supplement or waiver shall be in writing and signed by the Party
or Parties to be charged.
 
8.4   Entire Agreement. This Agreement and the exhibits, schedules and other
documents expressly provided hereunder or delivered herewith represent the
entire understanding of the parties.
 
8.5   Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed to have been duly given or made as follows:
 
(a)   If sent by reputable overnight air courier (such as Federal Express), 2
business days after being sent;


(b)   If sent by facsimile transmission, with a copy mailed on the same day in
the manner provided in clause (a) above, when transmitted and receipt is
confirmed by the fax machine; or


(c)   If otherwise actually personally delivered, when delivered.



6

--------------------------------------------------------------------------------



All notices and other communications under this Agreement shall be sent or
delivered as follows:


If to the Company, to:


Huakang Zhou
Landway Nano Bio-Tech, Inc.
18 Kimberly Court
East Hanover, NJ 07936


Telephone: 973-462-8777
Facsimile: 973-966-8870


with a copy to (which shall not constitute notice):




Telephone:
Facsimile:


If to the Subsidiary or the Manager, to:


Jeremy P. Feakins
itLinkz Corporation
1800 Fruitville Pike, Suite 200
Lancaster, PA 17601


Telephone: 717-390-3777
Facsimile: 717-390-3776


with a copy to (which shall not constitute notice):


Robert Brantl, Esq.
52 Mulligan Lane
Irvington, NY 10533
Telephone: 914-693-3026
Facsimile: 914-693-1807


Each Party may change its address by written notice in accordance with this
Section.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on June ____, 2007.


ITLINKZ GROUP, INC. 
             
By:
                                                                                
                                                                                  
 
Jeremy P. Feakins, Chief Executive Officer
JEREMY P. FEAKINS
     
ITLINKZ CORPORATION
             
By:
                                                                                  
   
Jeremy P. Feakins, Chief Executive Officer
 


 
7

--------------------------------------------------------------------------------